CM/ECF-GA Northern District Court                                 https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?14433940202402-L...




                                               1:20-cv-02367-MLB
                            IOU Central, Inc. v. Shore Appliance Connection Inc. et al
                                          Honorable Michael L. Brown

                                Minute Sheet for proceedings held In Open Court on 02/17/2021.


              TIME COURT COMMENCED: 10:45 A.M.
              TIME COURT CONCLUDED: 11:25 A.M.                   COURT REPORTER: Jana B. Colter
              TIME IN COURT: 00:40                               DEPUTY CLERK: Benjamin Thurman
              OFFICE LOCATION: Atlanta

         ATTORNEY(S)                Zachary Fuller representing Shore Appliance Connection Inc.
         PRESENT:                   Zachary Fuller representing Donna Lynn Larmore
                                    Zachary Fuller representing Gary W. Larmore
                                    Paul Wersant representing IOU Central, Inc.
                                    ** Kurt G. Kastorf representing IOU Central, Inc.
         PROCEEDING
                                    Motion Hearing(Motion Hearing Non-evidentiary);
         CATEGORY:
         MINUTE TEXT:               Hearing held regarding the pending motions in this case. The Court will
                                    consider Defendants' [8] Motion to Dismiss on venue grounds. The Court
                                    DENIES the request to stay found in that motion. The Court DENIES AS
                                    PREMATURE Plaintiff's [22] Motion for Injunctive Relief, [24] Motion to
                                    Strike, and [32] Motion to Strike. The Court ORDERS the discovery
                                    period to begin today on a four-month discovery period. All discovery,
                                    fact and expert, shall be completed no later than 6/17/2021.
         HEARING STATUS:            Hearing Concluded




1 of 1                                                                                                            2/17/2021, 2:24 PM
